DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/937,934 filed 07/24/2020 and Amendment filed 12/13/2021.
Claims 1, 3, 7-17 remain pending in the Application. Claims 2, 4-6 have been cancelled from the Application.
Applicant’s arguments, see Applicant Arguments/Remarks filed 12/13/2021, with respect to claims 1, 3, 7-17 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 3, 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendments filed 12/13/2021 (Remarks, Pages 8, 10, 11) the prior art of record does not teach or fairly suggest the specific arrangements of steps/elements in the manner recited in the instant claims, such as: after the initiating of the power flow from the battery through the precharge resistor to the link capacitor, measuring a first voltage Vi across terminals of the link capacitor at a first time T1, measuring a second voltage V2 across the terminals of the link capacitor at a second time T2, and measuring a third voltage V3 across the terminals of the link capacitor at a third time T3, wherein the second time T2 is a preset time interval At after the first time T1, the third time T3 is the preset time interval At after the second time T2, and the first, second, 
C = -                         
                            
                                
                                    Δ
                                    t
                                
                                
                                    (
                                    R
                                     
                                    x
                                     
                                    I
                                    n
                                    X
                                    )
                                
                            
                        
                     , in which the voltage rise ratio X is calculated according to the following equation:                         
                            X
                            =
                            
                                
                                    (
                                    V
                                    3
                                    -
                                    V
                                    2
                                    )
                                
                                
                                    (
                                    V
                                    2
                                    -
                                    V
                                    1
                                    )
                                
                            
                        
                      among all limitations of claim 1 as currently written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Cojocaru et al. (US Patent Application Publication 20140029308) discloses An inverter having extended lifetime DC-link capacitors for use with a DC power source such as a photovoltaic panel, wherein the inverter uses a plurality of switchable capacitors to control the voltage across the capacitors. The expected lifetime of the capacitors can be extended by disconnecting unnecessary capacitors from a voltage (abstract), including The capacitor control functionality 310 of the controller 218 determines which of the switchable capacitors 302 should be connected for a current time period. The capacitor control functionality 310 alternates which of the switchable capacitors 302 is connected for different time periods. The time period during which a single switchable capacitor remains connected, before switching to the other, may be for   
C = -                 
                    
                        
                            Δ
                            t
                        
                        
                            (
                            R
                             
                            x
                             
                            I
                            n
                            X
                            )
                        
                    
                
             , in which the voltage rise ratio X is calculated according to the following equation:                 
                    X
                    =
                    
                        
                            (
                            V
                            3
                            -
                            V
                            2
                            )
                        
                        
                            (
                            V
                            2
                            -
                            V
                            1
                            )
                        
                    
                
              among all limitations of claim 1 as currently written. The Prior art Salziger (US Patent Application Publication 20140028088) discloses  battery system comprises at least one battery cell and a high-voltage network connected thereto which includes a pre-charge circuit having at least one pre-charge resistor. The battery system further comprises a component including a link capacitor with a specific capacitance. A method for controlling the battery system includes measuring a first voltage at the link capacitor before charging, charging the link capacitor, and measuring a battery is the total voltage of the battery; wherein the voltage of connection elements Ulink between the battery cells and the pre-charge resistor 114 is subtracted from said total voltage; Rv is the ohmic resistance of the pre-charge resistor; and tcharge is the time elapsed during the charging of the link capacitor 108 (paragraph [0042]), but lacks after the initiating of the power flow from the battery through the precharge resistor to the link capacitor, measuring a first voltage Vi across terminals of the link capacitor at a first time T1, measuring a second voltage V2 across the terminals of the link capacitor at a second time T2, and measuring a third voltage V3 across the terminals of the link capacitor at a third time T3, wherein the second time T2 is a preset time interval At after the first time T1, the third time T3 is the preset time interval At after the second time T2, and the first, second, and third times T1, T2, and T3 are selected such that (V3-V2) is less than (V2- V1); … wherein the capacitance C of the link capacitor is calculated using the natural logarithm (base e) of a voltage rise ratio X, a resistance R of the precharge resistor, and the preset time interval At according to the following equation:  
C = -                 
                    
                        
                            Δ
                            t
                        
                        
                            (
                            R
                             
                            x
                             
                            I
                            n
                            X
                            )
                        
                    
                
             , in which the voltage rise ratio X is calculated according to the following equation:                 
                    X
                    =
                    
                        
                            (
                            V
                            3
                            -
                            V
                            2
                            )
                        
                        
                            (
                            V
                            2
                            -
                            V
                            1
                            )
                        
                    
                
              among all limitations of claim 1 as currently written.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
12/17/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851